Case 19-01133 Doc 5 Filed 10/28/19 Entered 10/28/19 16:02:06 Main Document Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT

                              EASTERN DISTRICT OF LOUISIANA

  IN RE:                                                        CASE NO.    19-12337

  ROYAL ALICE PROPERTIES, LLC                                   SECTION “A”

         DEBTOR                                                 CHAPTER 11


  **************************************************************************

  ROYAL ALICE PROPERTIES, LLC

         PLAINTIFF

  VERSUS                                                        ADV. NO. 19-01133

  AMAG, INC.

         DEFENDANT



                     EX PARTE MOTION FOR EXTENSION OF TIME
                   TO FILE ANSWER AND/OR RESPONSIVE PLEADINGS


         NOW COMES Defendant, AMAG. INC., which respectfully requests a twenty-one (21)

  day extension to file an answer and/or responsive pleadings in this adversary proceeding No. 19-

  01133, and respectfully requests a first extension of time to plead pursuant to L.R. 7007-1, and

  that Plaintiffs have not filed an objection to an extension of time.
Case 19-01133 Doc 5 Filed 10/28/19 Entered 10/28/19 16:02:06 Main Document Page 2 of 2




         WHEREFORE, AMAG, Inc. prays for an Ex Parte Order granting an extension of

  twenty-one (21) days from the time the pleading would otherwise be due, that being November

  19, 2019, to file an answer and/or responsive pleadings.

                                       Respectfully Submitted,

                                       /S/Richard W. Martinez
                                       _______________________________________
                                       RICHARD W. MARTINEZ (#17040)
                                       Richard W. Martinez, APLC
                                       3500 N. Hullen St.
                                       Metairie, LA 70002
                                       Telephone: (504)525-3343
                                       Email: richard@rwmaplc.com
                                       Attorney for AMAG, Inc.
